Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 16-20 withdrawn 
Claims 10 and 14 canceled 
Claim 21 new
Claims 6-9, 11-13, 15 and 21 pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11, 13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cok (PG Pub 2015/0060111 A1), in view of Allen (PG Pub 2014/0345924 A1).
Consider Claim 6, Cok teaches the process of making an electrical device [0138], by the process of forming multilayer micro wires structure (abstract) forming an electrical circuit [0136], and photovoltaic devices [0138]. Cok teaches the process of covering a portion of the electrical circuitry/substrate (10) with curable multi-layer (15) (Fig. 10F) [0100]–[0101], where the substrate (10) is an electrical device [0128]. Cok teaches the electrical circuit comprises first electrical contact (54) and second electrical contact (56) separated by layer 13 (Fig. 10F), where first electrical contact (54) and second electrical contact (56) are electrically isolated/insulated from each other [0103]. 

    PNG
    media_image1.png
    456
    805
    media_image1.png
    Greyscale

Cok teaches pressing micro replication stamp (82) against the curable multi-layer (15) forming multiple pattern features on the curable multi-layer (15) (Fig. 10G, [0101]). Cok teaches the process of solidifying/curing the curable material/multilayer (15) using irradiation (90) (Fig. 10G, [0101]) forming plurality of channels (Fig. 10H, [0101]). Where the curable multi-layers (15) is electrically insulating/isolating both electrical contacts (54) and (53) from each other [0103]. Therefore, the formed curable multilayer (15) is an insulating layer. Cok teaches depositing conductive ink into the channel forming conductive trace (23), connecting the first electrical contact (54) with second electrical contact (56) (Fig. 10I, [0103]).

    PNG
    media_image2.png
    597
    775
    media_image2.png
    Greyscale

Cok teaches the pattern features include first reservoir (41) and second reservoir (43) (Fig. 10H). Cok teaches during the stamping residue material can stay on top of first and second electrical contact (51, 52) therefore an etching process (using plasma 92) is used to remove such residue material from first reservoir (41) and second reservoir (43/42) (Fig. 12B, [0069]) to improve contact between first and second electrical contact (54, 56) where the deposited conductive trace (23) (Fig. 10I).
Cok does not teach the disposing of the conductive liquid into a channel by depositing conductive liquid into a reservoir (such as first reservoir), and slowing the conductive liquid from the reservoir to the channel, by capillary pressure.
However, Allen is in the prior art of forming electrical connection of an electrical component (abstract), teaches the process of having fluid reservoirs connected to a fluid channel (channel) to form an electrical connections (claim 1, page 8), where the fluid reservoir is filled with electrically conductive fluid, which flows from the fluid reservoir to the fluid channel to the component end found at the end of the fluid channel (claim 1), where the electrically conductive fluid move from the reservoir to the fluid channel using capillary action/pressure [0012], where the conductive fluid solidify [0033], and where Allen disclose the process of using plurality of fluid reservoirs ([0066], and claim 16, page 9).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Cok with Allen to transport the conductive liquid from the reservoir to the channel using capillary pressure, to guide the electrically conductive fluid from the reservoir with a controlled hydrophilic/hydrophobic interaction [0012].
Consider Claims 7-9, the combined Cok (with Allen) teaches the micro replication stamp (82) has micro-replicated features (for forming micro-channels) (Cok, [0102]) during the pressing of the stamp on the curable multi-layer (15) (Cok, Fig. 10G, [0101]). Cok teaches the stamp having standoff projection/deep protrusion (81, 82) located around the periphery of the stamp, with a height greater than the micro replication features (Cok, Fig. 10G).

    PNG
    media_image3.png
    565
    776
    media_image3.png
    Greyscale

Consider Claim 11, the combined Cok (with Allen) teaches the pattern features include first reservoir (41) and second reservoir (43) (Cok, Fig. 10H). Cok teaches during the stamping residue material can stay on top of first and second electrical contact (51, 52) therefore an etching process (using plasma 92) is used to remove such residue material from first reservoir (41) and second reservoir (43/42) (Cok, Fig. 12B, [0069]) to improve contact between first and second electrical contact (54, 56) where the deposited conductive trace (23) (Cok, Fig. 10I).
Consider Claim 13, the combined Cok (with Allen) teaches the use of conductive ink containing conductive material such as nano silver particles (Cok, [0123]).
Consider Claim 15, the combined Cok (with Allen) teaches solidifying the curable conductive ink forming an electrical conductive trace (23) in micro-channels (41, 43, and 21) electrically connecting the first electrical contact (54) with second electrical contact (56) (Cok, Fig. 10H).
Consider Claim 21, the combined Cok (with Allen) teaches disposing the electrically conductive liquid/fluid into first reservoir and second reservoir (plurality of reservoirs) to fill the fluid channel (Allen, claim 16, and [0066]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cok (PG Pub 2015/0060111 A1), in view of Allen (PG Pub 2014/0345924 A1), and in further view of Cok’201 (PG Pub 2015/0084201 A1).
Consider Claim 12, the combined Cok (with Allen) ok teaches the use of micro replication stamp (82) as taught in claim 6 above. 
the combined Cok (with Allen) does not teach the material of the stamp.
However, Cok’201 is in the process of forming micro-channels using stamp (abstract), teaches the stamp (82) is formed from PDMS material [0090].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Cok (with Allen) with Cok’201 to use micro replication stamp made from PDMS, with reasonable expectation of success.

Response to Arguments
Applicant’s arguments, filed 07/12/2022, with respect to the rejection(s) of claim(s) 6-9, 11-13, 15, and 21 under 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cok with Allen.

The applicant argued in light of the newly amended claims on the grounds that the previously applied prior art of Cok does not disclose “disposing the conductive liquid into at least one of the reservoir”, and “from the at least one reservoir”.
However, the newly applied prior art of Allen discloses the process of filling the reservoirs with electrically conductive fluid, and slowing the conductive fluid from the reservoir to the channel using capillary pressure (claim 1, [0012], [0022]-[0023]), while having plurality of reservoirs (claim 16, and [0066]).

The applicant argued against Cok, on the ground that Cok disclose the use of multiple coating, wiping, and partially cured versus fully cured steps.
However, then you set of claims does not restrict the invention to the limited process of having a certain number of coating steps, wiping step or not wiping step, partially cured versus fully cured.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718